I cannot concur in the opinion of the majority. Witness, A.N. Hallman, testified: "All the stuff I put in there would not fill over two inches. I raised the level not over two inches on permission of the town. They, the town, worked the street quite often."
In my judgment, the request to charge was based on the testimony. There was, as I read the testimony, evidence from which the jury might have inferred that the grade was raised by permission of the city, even more than two inches. A difference of two might have produced or avoided an injury. There was conflicting evidence, but that was a question for the jury. If the jury believed that the city, by direct act of its agents, or by permission, made the place unsafe, and the injury was the result of the city's conduct, then I think the railway is not liable. *Page 154